Title: From John Adams to Benjamin Rush, 4 March 1809
From: Adams, John
To: Rush, Benjamin



RushQuincy March 4. 1809


If I could dream as much Wit as you, I think I should wish to go to Sleep for the rest of my Life, retaining however one of Swifts Flappers to awake me once in 24 hours to dinner, for you know without a dinner one can neither dream nor Sleep. Your Dreams descend from Jove, according to Homer.
Though I enjoy your Sleeping Wit and acknowledge your unequalled Ingenuity in your dreams, I cannot agree to your Moral. I will not yet allow that the Cause of “Wisdom Justice, order and Stability in human governments” is quite desperate. The old Maxim Nil desperandum de Republica is founded in eternal Truth and indispensable obligation.
Jefferson expired and Madison came to Life, last night at twelve O Clock. Will you be So good as to take a Nap, and dream for my Instruction and Edification a Character of Jefferson and his Administration?
I pity poor Madison. He comes to the helm, in Such a Storm as I have Seen in the Gulph Stream, or rather Such as I had to encounter in the Government in 1797—Mine was the worst however, because he has a great Majority of the officers and Men attached to him and I had All the officers and half the Crew always ready to throw me overboard. Our Candidate for governor, Mr Gore has brought forward in our Legislature a proposition for War against France. I hope their Constituents are not for that Measure. But if a Majority of them is, I am not. I am not for a Division of the Union. Neither by the Potomack nor by the Hudson, nor by the Delaware.
Mr Lincoln our Republican Candidate is one of our old Whigs and a Man of Sense and Learning. He has given offence to our Clergy and grieved multitudes of our good Christians. Both Candidates are unpopular. Party only will decide and neither Party will be fully Satisfied whatever the decision may be. The English Party is very confident of Success in the Choice of Mr Gore. The French Party is very diffident of their Man. If the Federalists prevail, Mr. Madison will have New England States very powerfully against him, through his whole four years. Mr Jeffersons appointments in New England have been so entirely on Party Motives, and have fallen upon Such Characters as have brought the National Government into Contempt. I hope Mr Madison will be more prudent. If he is not he will have a terrible Navigation of it.
We have been Serenaded this morning with the Roar of Cannon from the Castle and from Republican Collections in the neighbouring Towns, on the Accession of the new Monarch to the Throne, but their is a great Gloom and a great Rage among the People. I am very anxious to know the final Result of the tenth Congress. Our Peace will depend very much upon that Result. Whatever is to be the destiny of our Country, you will always find / a Friend in
J Adams